Citation Nr: 1515604	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable rating for a cardiac arrhythmia, to include an abnormal EKG.

2.  Entitlement to service connection for a heart disability separate and distinct from cardiac arrhythmia.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an December 2011 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

For reasons of clarity the Board has re-characterized the appeal for an increased rating for an abnormal EKG to encompass the Veteran's cardiac arrhythmia.  The AOJ addressed the Veteran's service connection for cardiac arrhythmia in an October 1977 rating decision wherein the issue was "service connection for cardiac arrhythmia."  In this rating decision the AOJ notes that the Veteran's "[h]eart rhythm was irregularly irregular."  The AOJ continues in this decision to deny a separate claim, not pertinent to the issue at hand, without specifically addressing the Veteran's cardiac arrhythmia.  Thus, the confusion emerges from the way in which the AOJ then interprets the grant for service connection in the corresponding "code-sheet," as "Abnormal EKG."  In sum, the Veteran's cardiac arrhythmia was implicitly granted in the October 1977 rating decision and then mischaracterized on the code-sheet as an "abnormal EKG."  To ensure, that all the Veteran's claims are addressed, the Board has included the claimed service connection for a heart disability separate and distinct from the Veteran's cardiac arrhythmia.

The issues of entitlement to a compensable rating for an abnormal EKG, to include cardiac arrhythmia and entitlement to service connection for a heart disability distinct from cardiac arrhythmia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)

FINDING OF FACT

1.  Tinnitus is etiologically related to acoustic trauma sustained in active service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is attributable to noise exposure in service.

CONCLUSION OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for tinnitus and bilateral hearing loss there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of close proximity to submarine diesel engines for pronlonged periods of time.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was electrican and throttle man.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board. There is no medical opinion relating the Veteran's current tinnitus to his noise exposure in service or his report of continuous symptomatology since service.  Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Bilateral Hearing Loss

 A September 2011 VA examination reflects a diagnosis of bilateral hearing loss for VA purposes.  Thus, the Board finds that the Veteran has a current disability.
The Veteran testified in his July 2014 hearing that while in service the Veteran served on diesel submarine engine room, and while in these positions, he was exposed to loud noise.  The Board acknowledges that that the Veteran's Military Occupational Specialty (MOS) while in service was that of an electrician and throttle man aboard a diesel submarine, a specialty consistent with exposure to loud noise.  The Board also references the VA examiner's November 2011 VA examination wherein the VA examiner that the Veteran's Whisper Test hearing examination upon separation is not accurate for detecting high frequency hearing loss and that "in the absence of a separation audiogram, it is impossible to determine the etiology of this veteran's hearing loss."  

The Board must also consider the statements of the Veteran.  The Veteran states in his claim for benefits that he has had hearing loss since service.  The Board finds that the Veteran is competent to establish the continuity of his hearing loss symptomatology since service. 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). As to credibility, the Board finds the Veteran to be credible. There is no medical opinion relating the Veteran's current hearing loss to his noise exposure in service or his report of continuous symptomatology since service.  However, weighing the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current hearing loss is related to his in-service acoustic trauma.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals regarding his heart conditions.

Entitlement to a compensable rating for a 
Cardiac arrhythmia, to include an abnormal EKG

The Veteran has claimed since his last VA examination that his disabilities have worsened.  The Veteran's last VA examination, to determine the status of his arrhythmia was in December 2011.  As a result, and given the time that has transpired since his last examination and the outstanding VA records addressed above, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  

Along with a new examination, the Board finds that the VA examiner should also identify and provide an etiological opinion on any heart disability separate and distinct from the Veteran's currently diagnosed cardiac arrhythmia.  

Outstanding Service Hospital Records

After a thorough review of the Veteran's record, the Board has found that VA has not yet fulfilled its duty to assist the Veteran in collection of service treatment records (STRs) and/or service hospital records (SHRs). VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's STRs include a June 7, 1966 "Narrative Summary," which details that the Veteran was admitted to the U.S. Naval Hospital-Bremerton, Washington, on May 16, 1966, for evaluation of cardiac arrhythmias.  It follows that the Veteran was inpatient at this Naval Hospital from May 16, 1966 to June 7, 1966 for a total of 22 days.  The SHRs from this time have not been requested and are not contained in the claims file.  It is important to note that the military branches of service define STRs as outpatient treatment records and discharge summaries of inpatient care only.  STRs do not include full inpatient treatment records.  See VBA Fast letter No. 13-09 (Apr. 26, 2013).  

Outstanding Social Security Administration (SSA) Records

The record shows the Veteran submitted a letter to VA in September 28, 1977, wherein he requested that the summary covering his hospitalization be amended.  In this letter he states, "[p]ending claims for Social Security benefits might be jeopardized..."  "The claims file does not contain any evidence from SSA.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) .  Therefore, because the records from the SSA may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  

In particular, a request should be made for service hospitalization records from the U.S. Naval Hospital in Bremerton, Washington, from May 16, 1966 to June 7, 1966.

All requests and responses should be documented and associated with the claims file.  Any archived records should be retrieved from storage.

2.  Request from SSA all of the records related to the Veteran's claim for SSA disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder. All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e) , if appropriate.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should review the service treatment records (STRs), Service Hospital Records (SHR), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his heart disability separate from his diagnosed cardiac arrhythmia and any continuity of symptoms since that time.  

 

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any heart disability separate and distinct from the Veteran's cardiac arrhythmia.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any heart disability identified, was incurred or aggravated by his active duty.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

(b)  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  
 
Then, schedule the Veteran for a VA examination(s) to determine the nature and severity of cardiac arrhythmia. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.
 
Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his cardiac arrhythmia.  
 
A complete rationale for all opinions should be provided.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to a compensable rating for cardiac arrhythmia, identified by an abnormal EKG, and entitlement to service connection for a heart disability distinct from cardiac arrhythmia.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


